Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 10/11/2022.
Priority
This application, filed 05/26/2020, Pub. No. US 2021/0123928 A1, published 04/29/2021, is a continuation of application No. 15/468,323, filed 03/24/2017, Pub. No. US 2017/0315132 A1, now abandoned, which claims benefit of U.S. Provisional Application No. 62/313,608, filed on 03/25/2016.
Status of Claims
Claims 36-51 are currently pending.  Claims 1-35 have been originally pending.  Claims 1-35 have been cancelled, and Claims 36-51 have been added, as set forth in Applicant’s Preliminary amendment filed 01/21/2021.  Claims 36-51 have been subject to restriction/election requirement mailed 08/17/2022.  Claim 36 has been amended, as set forth in Applicant’s amendment entered 10/11/2022.  Claims 42, 48 and 49 are withdrawn from further consideration.  Claims 36-41, 43-47, 50 and 51 are examined.

Election/Restrictions
Applicant's election, without traverse, the species:

    PNG
    media_image1.png
    210
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    294
    931
    media_image2.png
    Greyscale



in the reply filed on 10/11/2022 is acknowledged.  Applicant identified Claims 36-41 and 43-51 as the claims encompassing the elected species.  With regard to Claims 48 and 49, the Examiner respectfully disagrees because Claims 48 and 49 do not read on the elected species (10).
Claims 42, 48 and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/11/2022.
Information Disclosure Statement
The information disclosure statements, submitted on 05/26/2020 and 06/02/2021, are in compliance with the provisions of 37 CFR 1.97.  
Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
The use of the term SpinTrap™, which is a trade name or a mark used in commerce, has been noted in this application.  See, for example, page 2, line 33.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 36-38 are objected to because of improper Markush language.  It is noted that the claims are not indefinite because it is clear what Applicant intends to include in Markush groupings.  However, Applicant is reminded that, according to MPEP 2173.05(h) Alternative Limitations, when materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.
Appropriate correction(s) is required.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 36-41, 43-47, 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
The claims, as recited in the independent Claim 1, are drawn to:

    PNG
    media_image3.png
    457
    1066
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    637
    1005
    media_image4.png
    Greyscale



In Preliminary amendment filed 01/21/2021, Applicant states that “Claims 36-51 are added as new.  No new matter is added.”
It is the Examiner’s position that the application as filed does not provide support for recitation “a peptide-linker-drug complex comprising at least one antibody signature peptide and the drug moiety” because the terms “a peptide-linker-drug complex” and “signature peptide” in the context of the instant specification are limited to the following:
“The digested drug and peptide mixture in the single analysis sample may then be analyzed by LC-MS/MS to detect at least one signature peptide from the antibody and a drug.”  See page 2, lines 22-24; Emphasis added.

“The analysis of the digested antibody-drug conjugate peptide mixture may be conducted by LC-MS/MS, and such analysis may include detecting one peptide fragment from the digested ADC.  The analysis also includes detecting the drug moiety within the digested antibody-drug conjugate peptide mixture. The drug may be detected as a peptide-linker-drug complex.”  See page 3, lines 15-19; Emphasis added.

“The antibody is also enzymatically digested to form a digested ADC peptide mixture in a single analysis sample. This single analysis sample is then analyzed by LC-MS/MS to detect at least one signature peptide of the antibody and a drug moiety.”  See page 3, line 33, through page 4, line 2; Emphasis added.

Applicant is reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.

Claims 36-41, 43-47, 50 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or 
for pre-AIA  the applicant regards as the invention.
Claim 36 recites the limitation "to detect a peptide-linker-drug complex" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim for the following reasons.  First, there is no limitation that an antibody-drug conjugate (ADC) includes a linker for conjugating an antibody with a drug.  Second, this limitation is inconsistent with requirement that “a drug moiety is separated from the denatured antibody.” 
Claims 37-41, 43-47, 50 and 51 are rejected as being dependent on Claim 36 and fail to cure its indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 36-39, 41, 43-47, 50 and 51 are rejected under 35 U.S.C. 103 as obvious over Kaur et al., US 2012/0315645 A1, published 12/13/2012 (IDS submitted 05/26/2020), in view of Farias et al., “Mass Spectrometric Characterization of Transglutaminase Based Site-Specific Antibody–Drug Conjugates,” Bioconjugate Chem., 2014, vol. 25 (2), pp. 240–250; Publication Date (Web): December 20, 2013 (IDS submitted 05/26/2020); and Kaur et al. II, US 2009/0286258 A1, published 11/19/2009 (IDS submitted 05/26/2020).  
Kaur et al., throughout the publication, and, for example, in Abstract, teach methods to detect, characterize, measure, and quantitate human and humanized antibodies, and their conjugates, present in pre-clinical animal biological samples, including plasma/serum (the elected species (6)) and tissue samples.  At Figure 14, Kaur et al. teach a flow chart of steps for the LC-MS/MS method with affinity capture of the protein therapeutic and enzymatic digestion ((the elected species (8)) with trypsin (the elected species (5)) to generate Framework Signature Peptides (FSP) of mAb in animal plasma/serum:

    PNG
    media_image5.png
    694
    705
    media_image5.png
    Greyscale


It is noted that, according to the instant disclosure (See page 43, lines 6-8), acid labile 
surfactant(s) (the elected species (3)) are those containing a dioxolane or dioxane functional group, such as RapiGest™-SF-surfactant.  In paragraph [0196], Kaur et al. teach immunoprecipitation (IP) (the elected species (7)), and the use of combination of a reductant dithiolthreitol (DTT), a chemical acetonitrile (the elected species (4)) and acid labile surfactant RapiGest™.  At Figure 25 and Claims 11 and 12, Kaur et al. teach the application of this procedure to an antibody drug-conjugate, wherein a drug moiety is pyrrolobenzodiazepine (PBD) (the elected species (9)):

    PNG
    media_image6.png
    133
    483
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    182
    490
    media_image7.png
    Greyscale
 Emphasis added.


In paragraphs [0172] and [0175], Kaur et al. teach (the elected species (1)):

    PNG
    media_image8.png
    131
    486
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    93
    488
    media_image9.png
    Greyscale
Emphasis added.


In Claim 9, item (17), Kaur et al. teach a humanized antibody that binds to HER2 as an antigen (the elected species (10)).  
Kaur et al. do not teach detecting a peptide-linker-drug complex, as recited in Claim 36. 

Farias et al., throughout the publication, and, for example, in Abstract, teach that:
“Antibody drug conjugates (ADCs) are becoming an important new class of therapeutic agents for the treatment of cancer. ADCs are produced through the linkage of a cytotoxic small molecule (drug) to monoclonal antibodies that target tumor cells. Traditionally, most ADCs rely on chemical conjugation methods that yield heterogeneous mixtures of varying number of drugs attached at different positions. The potential benefits of site-specific drug conjugation in terms of stability, manufacturing, and improved therapeutic index has recently led to the development of several new site-specific conjugation technologies. However, detailed characterization of the degree of site specificity is currently lacking. In this study we utilize mass spectrometry to characterize the extent of site-specificity of an enzyme-based site-specific antibody–drug conjugation technology that we recently developed. We found that, in addition to conjugation of the engineered site, a small amount of aglycosylated antibody present in starting material led to conjugation at position Q295, resulting in approximately 1.3% of off-target conjugation. Based on our detection limits, we show that Q295N mutant eliminates the off-target conjugation yielding highly homogeneous conjugates that are better than 99.8% site-specific. Our study demonstrates the importance of detailed characterization of ADCs and describes methods that can be utilized to characterize not only our enzyme based conjugates, but also ADCs generated by other conjugation technologies.”  Emphasis added.


At page 242, left column, Farias et al. teach:

    PNG
    media_image10.png
    239
    741
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    370
    672
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    488
    670
    media_image12.png
    Greyscale
 Emphasis added.


At page 248, left column, Farias et al. teach that:

    PNG
    media_image13.png
    304
    743
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    270
    745
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    325
    719
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    392
    719
    media_image16.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have detected a peptide-linker-drug complex in the method, taught by Kaur et al., because, as taught by Farias et al., LC-MS/MS analysis of digested ADC for qualitative examination and identification of peptide-linker-drug complexes was well-known in the art before the effective filing date of the claimed invention.  

Neither Kaur et al. nor Farias et al. teach calculating the average drug-to-antibody ratio (DAR) of the ADC, as recited in Claim 46.
Kaur et al. II, throughout the publication, and, for example, in paragraph [0181], teach mass spectrometry methods to measure the relative amounts of ADC sample constituents with different drug-to-antibody ratios (DAR) in plasma or serum:

    PNG
    media_image17.png
    249
    609
    media_image17.png
    Greyscale
 Emphasis added.


It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have implemented measuring the relative amounts of ADC sample constituents with different drug-to-antibody ratios (DAR) in the method, taught by combination of Kaur et al. and Farias et al., because, as taught by Kaur et al. II, mass spectrometry methods to measure the relative amounts of ADC sample constituents with different drug-to-antibody ratios (DAR) were well-known in the art before the effective filing date of the claimed invention.  

Claim 40 is rejected under 35 U.S.C. 103 as obvious over Kaur et al., US 2012/0315645 A1, published 12/13/2012 (IDS submitted 05/26/2020), in view of Farias et al., “Mass Spectrometric Characterization of Transglutaminase Based Site-Specific Antibody–Drug Conjugates,” Bioconjugate Chem., 2014, vol. 25 (2), pp. 240–250; Publication Date (Web): December 20, 2013 (IDS submitted 05/26/2020); and Kaur et al. II, US 2009/0286258 A1, published 11/19/2009 (IDS submitted 05/26/2020), as applied to Claims 36-39, 41, 43-47, 50 and 51 above; and further in view of a printout retrieved https://www.sigmaaldrich.com/US/en/technical-documents/protocol/genomics/cloning-and-expression/dephosphorylation on 10/31/2022, pp. 1-4, and a printout retrieved from https://en.wikipedia.org/wiki/ Protein_phosphatase on 10/31/2022, pp. 1-8. 
The teachings of Kaur et al., Farias et al. and Kaur et al. II are discussed above and incorporated herein in its entirety.
Kaur et al., Farias et al. and Kaur et al. II do not teach dephosphorylating the ADC, as recited in Claim 40.
However, as evidenced by the printouts, dephosphorylation of proteins is a common procedure, which can be performed with the commercially available phosphatases.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have implemented dephosphorylating the ADC in the method, taught by combination of Kaur et al. and Farias et al.

Kaur et al. do not teach the elected species (2) TCEP.  However, as evidenced by US 8,541,178 B2, issued 09/24/2013 (IDS submitted 05/26/2020), one of skill in the art would have known that TCEP is used as a reducing agent for the ADC instead of DTT.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 36-41, 43-47, 50 and 51 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-12 of US 8,679,767 B2, issued 03/25/2014 (IDS submitted 05/26/2020), which prior publication is Kaur et al., US 2012/0315645 A1, published 12/13/2012 (IDS submitted 05/26/2020), in view of Farias et al., “Mass Spectrometric Characterization of Transglutaminase Based Site-Specific Antibody–Drug Conjugates,” Bioconjugate Chem., 2014, vol. 25 (2), pp. 240–250; Publication Date (Web): December 20, 2013 (IDS submitted 05/26/2020); Kaur et al. II, US 2009/0286258 A1, published 11/19/2009 (IDS submitted 05/26/2020); and a printout retrieved https://www.sigmaaldrich.com/US/en/technical-documents/protocol/ genomics/cloning-and-expression/dephosphorylation on 10/31/2022, pp. 1-4, and a printout retrieved from https://en.wikipedia.org/wiki/ Protein_phosphatase on 10/31/2022, pp. 1-8.
For the reasons set forth in the 103 rejections above, the instantly claimed method would have been prima facie obvious for one of ordinary skill in the art over Claims 1-12 of US 8,679,767 B2.

Claims 1-8, 10-12, 14, 15, 18-21, 23-27 and 29-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 25-44 of copending Application No. 16/883,152 (the ‘152 application), Pub. No. US 2021/0011000 A1, published 01/14/2021, in view of US 8,541,178 B2, issued 09/24/2013 (IDS submitted 05/26/2020).  
The ‘152 application claims: 

    PNG
    media_image18.png
    175
    821
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    425
    816
    media_image19.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used the reducing composition of US 8,541,178 in the method claimed by the ‘152 application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678